Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 5/20/2021 have been considered and accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a packet transmission system comprising: 
“bandwidth monitoring units configured to monitor bandwidth information of the first radio section and the second radio section, respectively, for each flow; 
a path switching unit configured to determine a packet transmission path for transmitting a packet on the basis of the bandwidth information of the first radio section and the second radio section; 
a bandwidth ratio calculation unit configured to calculate a bandwidth ratio of flows on the basis of the bandwidth information of the first radio section and the second radio section and determine a bandwidth control value; and 
a bandwidth control unit configured to perform bandwidth control of each flow on the basis of the bandwidth control value” in combination with other recited elements in claim 1.

The present application also relates to a transmission path switching method comprising: 
“determining a packet transmission path for transmitting a packet on the basis of the bandwidth information of the first radio section and the second radio section;
calculating a bandwidth ratio of flows on the basis of the bandwidth information of the first radio section and the second radio section, and 
determining a bandwidth control value; and
controlling a bandwidth of each flow on the basis of the bandwidth control value” in combination with other recited elements in claim 7.

The present application also relates to a non-transitory computer readable medium storing a transmission path switching program causing a computer to execute:
“processing of determining a packet transmission path for transmitting a packet on the basis of the bandwidth information of the first radio section and the second radio section;
processing of calculating a bandwidth ratio of flows on the basis of the bandwidth information of the first radio section and the second radio section, and
determining a bandwidth control value; and
processing of controlling a bandwidth of each flow on the basis of the bandwidth control value” in combination with other recited elements in claim 8.

A first prior art, Enoki et al. (US Publication 2013/0003748 A1), teaches a first layer 2 (L2) switch determines ratio of input traffic amount of a second and a third L2 switches connected to it, and further calculates upper-limit bandwidths based on the determined ratio and the upper-limit line speed of a line connected between the end L2 switch and a server apparatus, wherein the end L2 switch is also coupled to the first L2 switch.  The first L2 switch then sends a link layer discovery protocol LLDP message including the calculated upper-limit bandwidth to each of the second and the third L2 switches. 

A second prior art, Samuels et al. (US Publication 2010/0095021 A1), teaches a bandwidth monitor of a intermediary node that monitors the bandwidth usage by determining a ratio of compression of data pf the sender compressed by the intermediary node and a rate of transmission of compressed data of the sender transmitted by the intermediary node to one or more receivers. 

However, Enoki and Samuels, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“bandwidth monitoring units” in claim 1,
“path switching unit” in claim 1, 
“bandwidth ratio calculation unit” in claim 1, 
“bandwidth control unit” in claim 1,
“bandwidth monitoring units” in claim 2,
“bandwidth monitoring units” in claim 3,
“bandwidth comparing unit” in claim 4, 
“transmission device” in claim 4, 
	“BNM receiving unit” in claim 5,
	“BNM transmitting unit” in claim 5,
	“packet switching unit” in claim 6,
“bandwidth monitoring units” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471